Ingraham, J.:
The question presented in this case is the same as that presented in Myers v. Lederer (117 App. Div. 27) decided herewith. For the reasons there stated the judgment appealed from must be affirmed, with costs, with leave to the plaintiffs, however, to serve an amended complaint within twenty days’ upon payment of costs in this court and in the court below.
Patterson, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Judgment affirmed, with costs, with leave to plaintiffs to amend on payment of costs in this court and in the court below. Order filed.